Title: From George Washington to Patrick Henry, 27 February 1785
From: Washington, George
To: Henry, Patrick

 

Dear Sir,
Mt Vernon 27th Feby 1785.

I have had the honor to receive your Excellency’s letter of the 5th, enclosing the Act of the Legislature for vesting in me & my heirs, fifty shares in the navigation of each of the rivers Potomac & James. For your trouble & attention in forwarding the Act, you will please to accept my thanks; whilst to the Assembly for passing it, these with all my gratitude, are due. I shall ever consider this Act as an unequivocal, & substantial testimony of the approving voice of my Country for the part I have acted on the Am[erica]n theatre, & shall feast upon the recollection of it as often as it occurs to me: but this is all I can, or mean to do. It was my first declaration in Congress after accepting my military appointment, that I would not receive any thing for such services as I might be able to render the cause in which I had embarked. It was my fixed determination when I surrendered that appointment, never to hold any other office under Government, by which emolument might become a necessary appendage: or, in other words, which should withdraw me from the necessary attention which my own private concerns indispensably required: nor to accept of any pecuniary acknowledgment, for what had passed—from this resolution, my mind has never yet swerved. The Act therefore, which your Excellency enclosed, is embarrassing to me. On the one hand I should be unhappy if my non-acceptance of the shares should be considered as a slight of the favors the magnitude of which, I think very highly of, or disrespectful to the generous intention of my Country. On the other I should be equally hurt if motives of pride, or an ostentatious display of disinterestedness should be ascribed to the action. None of these have existence in my breast; & none of them would I have imputed to me, whilst I am endulging the bent of my inclination by acting independant of rewards for occasional & accidental services. Besides, may not the plans be affected; unless some expedient can be hit upon to avoid the shock which may be sustained by withdrawing so many shares from them?
Under these circumstances, & with this knowledge of my wishes & intention—I would thank your Excellency for your

frank & full opinion of this matter, in a friendly way, as this letter to you is written, & I hope will be considered. I am &c. &c.

G: Washington

